DETAILED ACTION

Claims 1-20 are pending. Claim 5 has been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 02/17/2021, for the non-final office action mailed on 09/21/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
 Applicant argues Gass doesn’t not teach detecting a modification during an upgrade process, see applicant’s remarks pp. 10-11. Examiner respectfully disagrees as Gass teaches a maintenance tool which is configured to detect and analyze changes to default code which comprises a transformer (i.e., upgrade process which is done during a time period), see Gass paragraph [0110]). Furthermore the claims do not recite “modifying during a specific time.” Applicant is suggested to amend claim limitation to better clarify the claimed invention.
   Applicant also argues Tabaaloute does not teach determining that modifications to an object do or do not involve the same entities as transformed portions of a corresponding object in a target installation, see applicant’s remarks pp. 11-12. Examiner respectfully disagrees as applicant alleges Tabaaloute teaches away from the claimed invention regarding a first time period or “pass” and a second “pass.” Again these limitations are not explicitly stated in the claims. Tabaaloute is used to teach whether modification do or do not involve the same entities. Applicant is suggested to amend claim limitation to better clarify the claimed invention. 
 Examiner respectfully withdraws rejection made under 35 U.S.C. 112 in view of applicant’s remarks and amendments. 
Examiner respectfully withdraws rejection made under 35 U.S.C. 101 in view of applicant’s remarks and amendments.
 Examiner respectfully maintains double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-12,15-20 of U.S. Patent No. 10,585,655. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Pending Application: 16/776,743
US-PAT-NO: 10,585,655
Claim 1. A method for automated retrofitting of customized code objects, comprising: detecting, by a retrofit engine executed by a processor of a client device, a modification to a first object of a source installation made during an upgrade process of the source installation to a target installation, the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation; determining, by the retrofit engine, that the modification to the first object does not involve the same entities as transformed portions of the upgraded first object of the target installation; and responsive to the determination, merging the modified first object of the source installation, by the retrofit engine, with the upgraded first object of the target installation.
. A method for automated retrofitting of customized code objects, comprising:
transforming, by an analyzer client executed by a processor of a client device, objects of a source installation from an initial state at the beginning of a first time period into a target installation, during the first time period, wherein transforming objects of the source installation from the initial state comprises generating a transformed version of a first object in an initial state, the transformed version of the first object provided to the target installation;
detecting, by a retrofit engine, a modification to the first object of the source installation from the initial state into a modified state during the first time period;
determining, by the retrofit engine, that the modifications to the first object from the initial state into the modified state do not involve the same entities as transformed portions of the transformed version of the first object of the target installation by:
identifying, by the retrofit engine in a version control database, a location of the transformed version of the first object within source code of the target installation, and
comparing, by the retrofit engine, the identified location of the transformed 
responsive to the determination, merging the modified first object, by the retrofit engine, with the transformed version of the first object of the target installation, 
wherein merging the modified first object with the transformed version of the first object of the target installation further comprises applying one or more transformation rules, applied by the analyzer client to the transformed version of the first object of the target installation, to the modified first object, 
wherein at least a portion of the one or more transformation rules are set during transformation of the objects of the source installation to the target installation.
A method for automated retrofitting of customized code objects, comprising: detecting, by a retrofit engine executed by a processor of a client device, a modification to a first object of a source installation made during an upgrade process of the source installation to a target installation, the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation; determining, by the retrofit engine, that the modification to the first object involves the same entities as transformed portions of the upgraded first object of the target installation; and responsive to the determination, identifying the second object as conflicted, by the retrofit engine.
Claim 5. A method for automated retrofitting of customized code objects, comprising:
transforming, by an analyzer client executed by a processor of a client device, objects of a source installation from an initial state at the beginning of a first time period into a target installation, during the first time period, wherein transforming objects of the source installation from the initial state comprises generating a transformed version of a first object in an initial state, the transformed version of the first object provided to the target installation;
subsequently detecting, by a retrofit engine, a modification to the first object of the source installation from the initial state during the first time period;
determining, by the retrofit engine, that the modifications to the first object from the initial state involve the same entities as transformed portions of the transformed version of the first object of the target installation;
responsive to the determination, identifying the first object of the source installation as conflicted, by the retrofit engine,
determining whether the first object comprises automatic, semi-automatic, or manual code; and
transforming the first object from the modified state by applying one or more transformation rules applied by the analyzer client to the transformed version of the first object of the target installation, responsive to a determination that the first 
wherein the one or more transformation rules comprise at least one of:
merging the modified first object with the target installation and identifying the conflict as resolved, responsive to a determination that the modifications to the first object of the source installation during the first time period are modifications of a non-compliant name of the first object to a compliant name, and
merging the modified first object with the target installation, deleting the transformed version of the first object from the target installation, and identifying the conflict as resolved, responsive to a determination that the transformation that has been performed on the pre-modified first object would not 
A system for automated retrofitting of customized code objects, comprising: a bridge system, in communication with a source system comprising a source installation and a target system comprising a target installation, the bridge system comprising a processor executing a retrofit engine; an analyzer client, in communication with the bridge system, comprising a processor executing a transformer; wherein the transformer is configured to perform an upgrade of objects of a source installation to a target installation; wherein the retrofit engine is configured to: detect a modification to a first object of the source installation made during the upgrade process of the source installation to the target installation, the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation, and determine whether the modification to the first object involves the same entities as transformed portions of the upgraded first object of the target installation; and wherein the transformer is further configured to either merge the modified first object of the source installation with the upgraded first object target installation or identify the first object as conflicted, responsive to the determination.
A system for automated retrofitting of customized code objects, comprising:
a bridge system, in communication with a source system comprising a source installation and a target system comprising a target installation, the bridge system comprising a processor executing a retrofit engine;
an analyzer client, in communication with the bridge system, comprising a processor executing a transformer;
wherein the transformer is configured to transform objects of a source installation from an initial state at the beginning of a first time period into a target installation, during the first time period, wherein transforming objects of the source installation from the initial state comprises generating a transformed version of a first object in an initial state, the transformed version of the first object provided to the target installation;
wherein the retrofit engine is configured to, subsequent to the first time period:
detect a modification to the first object of the source installation from the initial state into a modified state during the first time period, and
determine that the modifications to the first object from the initial state into the modified state do not involve the same entities as transformed portions of the transformed version of the first object of the target installation by:

comparing the identified location of the transformed version of the first object with a location of the first object in source code of the source installation; and
wherein the transformer is further configured to merge the first object modified from the initial state into the modified state with the transformed version of the first object of the target installation, responsive to the determination, 
wherein merging the modified first object with the transformed version of the first object of the target installation further comprises applying one or more transformation rules, applied by the 
wherein at least a portion of the one or more transformation rules are set during transformation of the objects of the source installation to the target installation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. (US-PGPUB-NO: 2011/0296391 A1) hereinafter Gass, in further view of Tabaaloute et al. (US-PGPUB-NO: 2016/0335278 A1) hereinafter Tabaaloute and Austin et al. (US-PAT-NO: 6,615,220 B1) hereinafter Austin.

As per claim 1, Gass teaches a method for automated retrofitting of customized code objects, comprising: detecting, by a retrofit engine executed by a processor of a client device, a modification to a first object of a source installation made during an upgrade process of the source installation to a target installation (“In some embodiments, code objects and/or databases may comprise default code 292, or code that comes from a manufacturer of an application.  Such code may include both original default code, with no changes since its installation, and modified default code, with changes performed by a developer, user, or administrator of the system.  Maintenance tool 290 may be configured to detect and analyze changes to default code because, in many instances, modifications to this default code may not conform to coding rules for the application,” see Gass paragraph [0110], wherein the collection agent checks whether any changes have occurred between objects already in target installation and source installation, if changes are made to the source installation the collection agent will maintain updated code of the target installation),the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation; (“In other embodiments, the predetermined state may be any version that has been upgraded or transformed using any of the systems and methods described herein. In some embodiments, the predetermined state may be any point of configuration or customization of a version of an application, whether complete, in-process or otherwise. For example, a predetermined state of an application may be any set point in development, configuration or customization of an application. For example, the systems and methods described herein may be used to transform the configuration or customization during the development phases before the final customizations or configurations are deployed for production,” see Gass paragraph [0052], where the predetermined state is interpreted as the pre-modification first object which can correspond to a future upgraded state).
Gass teaches a maintenance tool which can detect and analyze change to code but does not teach determining, by the retrofit engine, that the modifications to the first object do not involve the same entities as transformed portions of a corresponding object of the target installation and responsive to the determination, merging the modified first object, by the retrofit engine, with the target installation. However, Tabaaloute teaches determining, by the retrofit engine, that the modifications to the first object do not involve the same entities as transformed portions of the upgraded first object of the target installation (“A file system containing clones is replicated in a single pass replication, i.e., one indirection object scan is sufficient for the detection of all changed objects and their replication,” see Tabaaloute paragraph [0224] ). 
Gass and Tabaaloute are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Gass' teaching of automatically replacing code objects while retaining parameter mapping with Tabaaloute’s teaching of replicating file system objects from a source file system to a target file system and for de-cloning snapshot-files in a file system to incorporate replicating changed code to a target system and leaving the unchanged code alone and not replicating such code. 
Gass modified with Tabaaloute does not teach responsive to the determination, merging the modified first object of the source installation, by the retrofit engine, with the upgraded first object of the target installation. However, Austin teaches responsive to the determination, merging the modified first object of the source installation, by the retrofit engine, with the upgraded first object of the target installation (“The merge phase 406 involves consolidation of data, which may include transformed data, from multiple MSOBA product installation groups into a single MO product installation group,” see Austin [column 5, lines 64-67]).
Gass, Tabaaloute and Austin are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of 

As per claim 2, Gass modified with Tabaaloute do not teach wherein merging the modified first object of the source installation with the upgrade first object of the target installation further comprises re-applying, to the modified first object, one or more transformation rules applied during the upgrade process to the pre-modification first object. However Austin teaches wherein merging the modified first object of the source installation with the upgrade first object of the target installation further comprises re-applying, to the modified first object (“These site-specific rules changes are defined by the configuration of the specific databases to be consolidated.  The combination of the base rules with any additions, changes, or removals of rules based upon the site-specific rule changes results in a unique set of "client" rules.  Thus, the exact set of transformation rules that will be employed to merge databases 304 and 306 are the client rules.  The client rules are utilized to transform any database elements that must be modified for consolidation into the consolidated database 308,” see Austin [column 4, lines 53-62]) one or more transformation rules applied during the upgrade process to the pre-modification first object (“Referring back to FIG. 5A, the next step of the preparation phase 504 is to populate the base transformation rules for standard data models of database application versions involved in the consolidation,” see Austin [column 7, lines 23-26]).
Gass, Tabaaloute and Austin are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Gass' teaching of automatically replacing code objects while retaining parameter mapping and Tabaaloute’s teaching of replicating file system objects from a source file system to a target file system and for de-cloning snapshot-files in a file system with Austin’s teaching of consolidating data to incorporate merging data from source to target to mitigate fragmentation. 

As per claim 3, Gass modified with Tabaaloute and Austin teaches wherein at least a portion of the one or more transformation rules are generated during transformation of the objects of the source installation to the target installation (“At step 328, the transformer may apply transformation rules to the meta-model to generate a transformed meta-model, using any of the systems and methods discussed herein,” see Gass paragraph [0139] wherein the transformed meta-model generated comprises rules generated via the transformation rules (i.e., during transformation)).

As per claim 4, Gass modified with Tabaaloute and Austin teaches wherein detecting the first object of the source installation modified during the first time period further comprises monitoring write commands of the source installation, by the retrofit engine (“In one example embodiment, syntax checker 238A receives an object from collection plugin 222A that comprises a WRITE command.  The syntax checker 238A compares the object to a dictionary, which indicates that the WRITE command has been replaced by a WRITE TO command,” see Gass paragraph [0085]).

As per claim 5, Gass teaches a method for automated retrofitting of customized code objects, comprising: detecting, by a retrofit engine executed by a processor of a client device, a modification to a first object of a source installation made during an upgrade process of the source installation to a target installation (“In some embodiments, code objects and/or databases may comprise default code 292, or code that comes from a manufacturer of an application.  Such code may include both original default code, with no changes since its installation, and modified default code, with changes performed by a developer, user, or administrator of the system.  Maintenance tool 290 may be configured to detect and analyze changes to default code because, in many instances, modifications to this default code may not conform to coding rules for the application,” see Gass paragraph [0110] ], wherein the collection agent checks whether any changes have occurred between objects already in target installation and source installation, if changes are made to the source installation the collection agent will maintain updated code of the target installation)), the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation; (“In other embodiments, the predetermined state may be any version that has been upgraded or transformed using any of the systems and methods described herein. In some embodiments, the predetermined state may be any point of configuration or customization of a version of an application, whether complete, in-process or otherwise. For example, a predetermined state of an application may be any set point in development, configuration or customization of an application. For example, the systems and methods described herein may be used to transform the configuration or customization during the development phases before the final customizations or configurations are deployed for production,” see Gass paragraph [0052] where the predetermined state is interpreted as the pre-modification first object which can correspond to a future upgraded state). 
Gass teaches a maintenance tool which can detect and analyze change to code but does not teach determining, by the retrofit engine, that the modifications to the first object involves the same entities as transformed portions of a corresponding object of the target installation However, Tabaaloute teaches determining, by the retrofit engine, that the modifications to the first object involve the same entities as transformed portions of a corresponding object of the target installation (“The file system object to be replicated may comprise or represent a snapshot-file (target snapshot-file) that already exists in the target file system but the corresponding source snapshot-file has been modified in the source file system since the last replication snapshot in that a parent snapshot-file thereof has been removed in the source file system,” see Tabaaloute paragraph [0224]).
Gass and Tabaaloute are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Gass' teaching of automatically replacing code objects while retaining parameter mapping with Tabaaloute’s teaching of replicating file system objects from a source file system to a target file system and for de-cloning snapshot-files in a file system to incorporate replicating changed code to a target system and leaving the unchanged code alone and not replicating such code. 
Gass modified with Tabaaloute do not teach responsive to the determination, identifying the second object as conflicted, by the retrofit engine. However, Austin teaches responsive to the determination, identifying the second object as conflicted, by the retrofit engine (“An additional validation step is to determine whether any database objects were invalidated as a result of the transformation/merge.  If validation errors are detected (528), any errors must be reviewed and corrected (530) before the transformation/merge processes can be performed.  According to an embodiment, if validation errors are detected, then transformation or merge steps can be modified and repeated to address the detected validation errors,” see Austin [column 10-11, lines 65-6]).
Gass, Tabaaloute and Austin are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Gass' teaching of automatically replacing code objects while retaining parameter mapping and Tabaaloute’s teaching of replicating file system objects from a source file system to a target file system and for de-cloning snapshot-files in a file system with Austin’s teaching of consolidating data to incorporate merging data from source to target to mitigate fragmentation. 

As per claim 6, Gass modified with Tabaaloute and Austin teaches further comprising setting a priority for the conflict based on a type of the first object (“As discussed above, the need for transformation arises if overlapping sequences and primary/unique key conflicts exist between separate product installation groups.  These primary/unique key values and their associated foreign keys are transformed to resolve conflicts and preserve uniqueness in a single consolidated product installation group,” see Austin [column 9, lines 26-32]).

As per claim 7, Gass modified with Tabaaloute and Austin teaches determining whether the first object comprises automatic, semi-automatic, or manual code (“In one such embodiment, analyzer client 208 may comprise functions to categorize or identify the object, responsive to detected violations, as available for automatic upgrade, semi-automatic upgrade, or manual upgrade,” see Gass paragraph [0076]).

As per claim 8, Gass modified with Tabaaloute and Austin teaches further comprising transforming the first object by re-applying, to the modified first object, one or more transformation rules applied during the upgrade process to the pre-modification first object, responsive to a determination that the first object comprises automatic or semi-automatic code (“In some embodiments and as illustrated, upload engine 250 may upload converted or transformed automatic code and semi-automatic code 244A-244B, and may further upload unconverted manual code 244C,” see Gass paragraph [0098]).

As per claim 9, Gass modified with Tabaaloute and Austin teaches further comprising setting a priority for the conflict based on the determination (“As discussed above, the need for transformation arises if overlapping sequences and primary/unique key conflicts exist between separate product installation groups.  These primary/unique key values and their associated foreign keys are transformed to resolve conflicts and preserve uniqueness in a single consolidated product installation group,” see Austin [column 9, lines 26-32]).

As per claim 10, Gass modified with Tabaaloute and Austin teaches further comprising generating a conflict report identifying the modified first object of the source installation and the corresponding object of the target installation (“If any records in a table fail the transformation, the entire table will fail and be written to the error log.  Users can specify parameters to stop the transformation when errors are encountered in a specified number of tables.  Prior performance of the non-intrusive transformation will help minimize the risk of failure at this point.  When the process is complete, an end of report message is placed in the log,” see Austin [column 9, lines 60-67]).

As per claim 11, Gass modified with Tabaaloute and Austin teaches further comprising: determining, by the retrofit engine, that ugraded portions of the upgraded pre-modification first object are identical to corresponding portions of an upgraded version of the modified first object (“The file system object to be replicated may comprise or represent a snapshot-file (target snapshot-file) that already exists in the target file system but the corresponding source snapshot-file has been modified in the source file system since the last replication snapshot in that a parent snapshot-file thereof has been removed in the source file system,” see Tabaaloute paragraph [0224]); and responsive to the determination, merging the upgraded pre-modification first object and the upgraded modified first object (“FIG. 5C shows a process flow for the merge phase 406 according to an embodiment of the invention.  An objective of the merge phase is to move transformed data from the non-primary product installation groups into corresponding tables in the primary product installation group,” see Austin [column 10, lines 9-13]), and identifying the conflict as resolved, by the retrofit engine (“A review of a merge log is performed to determine whether the merge procedure was successful (522).  If an error is detected, it should be resolved and the particular merge process re-performed,” see Austin [column 10, lines 35-38]).

As per claim 12, Gass modified with Tabaaloute and Austin teaches a system for automated retrofitting of customized code objects, comprising: a bridge system, in communication with a source system comprising a source installation and a target system comprising a target installation (“Specifically shown are a bridge system 202, a source system 204, a target system 206, an analyzer client 208, and a configuration client 210,” see Gass paragraph [0047]), the bridge system comprising a processor executing a retrofit engine (“In brief overview, a maintenance tool 290 comprises a collection agent 214 and analysis agent 228,” see Gass paragraph [0110]); an analyzer client, in communication with the bridge system, comprising a processor executing a transformer (“In some embodiments, analyzer client 208 is configured with or executes an analysis agent 228 and/or transformer 230, described in more detail below,” see Gass paragraph [0054]); wherein the transformer is configured to transform an upgrade of objects of a source installation to a target installation (“Section B describes embodiments of systems and methods for analyzing and transforming an application from a source installation to a target installation,” see Gass paragraph [0044]); wherein the retrofit engine is configured to: detect a modification to a first object of the source installation made during the upgrade process of the source installation to the target installation (“In some embodiments, code objects and/or databases may comprise default code 292, or code that comes from a manufacturer of an application.  Such code may include both original default code, with no changes since its installation, and modified default code, with changes performed by a developer, user, or administrator of the system.  Maintenance tool 290 may be configured to detect and analyze changes to default code because, in many instances, modifications to this default code may not conform to coding rules for the application,” see Gass paragraph [0110]), the pre-modification first object of the source installation corresponding to an upgraded first object of the target installation; (“In other embodiments, the predetermined state may be any version that has been upgraded or transformed using any of the systems and methods described herein. In some embodiments, the predetermined state may be any point of configuration or customization of a version of an application, whether complete, in-process or otherwise. For example, a predetermined state of an application may be any set point in development, configuration or customization of an application. For example, the systems and methods described herein may be used to transform the configuration or customization during the development phases before the final customizations or configurations are deployed for production,” see Gass paragraph [0052]) and determine whether the modifications to the first object involve the same entities as transformed portions of the upgraded first object of the target installation (“A file system containing clones is replicated in a single pass replication, i.e., one indirection object scan is sufficient for the detection of all changed objects and their replication,” see Tabaaloute paragraph [0224]); and wherein the transformer is further configured to either merge the modified first object of the source installation with the upgraded first object target installation (“Only the changed branches of a given snapshot-file tree are processed and replicated.  The unchanged branches are not processed,” see Tabaaloute paragraph [0225]) or identify the first object as conflicted, responsive to the determination (“An additional validation step is to determine whether any database objects were invalidated as a result of the transformation/merge.  If validation errors are detected (528), any errors must be reviewed and corrected (530) before the transformation/merge processes can be performed.  According to an embodiment, if validation errors are detected, then transformation or merge steps can be modified and repeated to address the detected validation errors,” see Austin [column 10-11, lines 65-6]).

As per claim 13, Gass modified with Tabaaloute and Austin teaches wherein merging the modified first object with the target installation further comprises re-applying, to the modified first object, one or more transformation rules applied during the upgrade process to the pre-modification first object (“These site-specific rules changes are defined by the configuration of the specific databases to be consolidated.  The combination of the base rules with any additions, changes, or removals of rules based upon the site-specific rule changes results in a unique set of "client" rules.  Thus, the exact set of transformation rules that will be employed to merge databases 304 and 306 are the client rules.  The client rules are utilized to transform any database elements that must be modified for consolidation into the consolidated database 308,” see Austin [column 4, lines 53-62]). 

As per claim 14, Gass modified with Tabaaloute and Austin teaches wherein at least a portion of the one or more transformation rules are generated during transformation of the objects of the source installation to the target installation (“Referring back to FIG. 5A, the next step of the preparation phase 504 is to populate the base transformation rules for standard data models of database application versions involved in the consolidation,” see Austin [column 7, lines 23-26]).

As per claim 15, Gass modified with Tabaaloute and Austin teaches wherein the retrofit engine is further configured to monitor write commands of the source installation during the upgrade process (“In some embodiments, such a system may be used to maintain an application installation by monitoring and analyzing changes to code, databases, and/or objects for conformance to a predetermined set of code rules,” see Gass paragraph [0110]).

As per claim 16, Gass modified with Tabaaloute, Austin teaches the retrofit engine is further configured to identify the first object as conflicted (“An additional validation step is to determine whether any database objects were invalidated as a result of the transformation/merge.  If validation errors are detected (528), any errors must be reviewed and corrected (530) before the transformation/merge processes can be performed.  According to an embodiment, if validation errors are detected, then transformation or merge steps can be modified and repeated to address the detected validation errors,” see Austin [column 10-11, lines 65-6]) responsive to a determination that the modification to the first object involves the same entities as transformed portions of the upgraded first object of the target installation (“FIG. 5C shows a process flow for the merge phase 406 according to an embodiment of the invention.  An objective of the merge phase is to move transformed data from the non-primary product installation groups into corresponding tables in the primary product installation group,” see Austin [column 10, lines 9-13]). 

As per claim 17, Gass modified with Tabaaloute and Austin teaches wherein the retrofit engine is further configured to set a priority for the conflict based on a type of the first object (“As discussed above, the need for transformation arises if overlapping sequences and primary/unique key conflicts exist between separate product installation groups.  These primary/unique key values and their associated foreign keys are transformed to resolve conflicts and preserve uniqueness in a single consolidated product installation group,” see Austin [column 9, lines 26-32]).

As per claim 18, Gass modified with Tabaaloute and Austin teaches wherein the retrofit engine is further configured to determine whether the first object comprises automatic, semi-automatic, or manual code (“In one such embodiment, analyzer client 208 may comprise functions to categorize or identify the object, responsive to detected violations, as available for automatic upgrade, semi-automatic upgrade, or manual upgrade,” see Gass paragraph [0076]).

As per claim 19, Gass modified with Tabaaloute and Austin teaches wherein the transformer is further configured to re-apply, to the modified first object, one or more transformation rules applied during the upgrade process to the pre-modification first object, responsive to a determination that the first object comprises automatic or semi-automatic code (“In some embodiments and as illustrated, upload engine 250 may upload converted or transformed automatic code and semi-automatic code 244A-244B, and may further upload unconverted manual code 244C,” see Gass paragraph [0098]).

As per claim 20, Gass modified with Tabaaloute and Austin teaches wherein the retrofit engine is further configured to set a priority for the conflict based on the determination (“As discussed above, the need for transformation arises if overlapping sequences and primary/unique key conflicts exist between separate product installation groups.  These primary/unique key values and their associated foreign keys are transformed to resolve conflicts and preserve uniqueness in a single consolidated product installation group,” see Austin [column 9, lines 26-32]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feldman et al. (US-PGPUB-NO: 2014/0282466 A1) teaches identifying metadata associated with an application corresponding to changes needed to be made.
Naryzhnyy et al. (US-PGPUB-NO: 2012/0265727 A1) teaches unified configuration used to predicate relationships between system objects.
Theroux et al. (US-PGPUB-NO: 2012/0254113 A1) teaches a multi-topology middleman used between source and target system to handle content sharing.
Ichii et al. (US-PGPUB-NO: 2013/0239098 A1) teaches transforming a source code of software into a checking code in order to reduce a cost required to describe the checking code by an input language of a model checker.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/
Examiner, Art Unit 2193/Chat C Do/Supervisory Patent Examiner, Art Unit 2193